Exhibit 10.13
GUARANTY
     FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of the credit to be extended to THE FOLGERS COFFEE COMPANY, a
Delaware corporation (the “Borrower”) pursuant to the Credit Agreement (as
defined below), the undersigned (each a “Guarantor” and, collectively, the
“Guarantors”) hereby furnish this guaranty of the Guaranteed Obligations (as
defined below) for the benefit of the Guaranteed Parties (as defined below) as
follows:
     1. Guaranty. Subject to Section 21 below, each Guarantor jointly and
severally hereby absolutely and unconditionally guarantees, as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Guaranteed Parties arising under the Credit Agreement or the
other Loan Documents (including all renewals, extensions, amendments and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by a
Guaranteed Party in connection with the collection or enforcement thereof), and
whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against such Guarantor or the Borrower under
the Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”). The
Guaranteed Parties’ books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and,
absent manifest error, shall be binding upon the Guarantors and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations (other
than the indefeasible payment in full of the Guaranteed Obligations) which might
otherwise constitute a defense to the obligations of the Guarantors under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
     2. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. Each
Guarantor shall make all payments hereunder to the extent permitted by
applicable law without setoff or counterclaim and free and clear of and without
deduction for any Taxes unless such Guarantor is compelled by law to make such
deduction or withholding. If any such obligation (other than one arising with
respect to Excluded Taxes) is imposed upon either Guarantor with respect to any
amount payable by it hereunder, such Guarantor will pay to the Guaranteed
Parties, on the date on which such amount is due and payable hereunder, the full
amount of any Indemnified Taxes. Each Guarantor will deliver promptly to the
Guaranteed Parties certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by such Guarantor
hereunder. The obligations of each Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.

 



--------------------------------------------------------------------------------



 



     3. Rights of Lender. Each Guarantor consents and agrees that the Guaranteed
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Guaranteed Parties in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
     4. Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of the Borrower; (b) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Guaranteed Parties
to proceed against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Guaranteed Parties’ power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Guaranteed Parties; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.
     5. Obligations Independent; Joint and Several. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against either Guarantor to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party. All obligations and undertakings of the Guarantors herein
shall be the joint and several obligations and undertakings of each Guarantor.
     6. Subrogation. The Guarantors shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Guaranteed Parties or facilities
provided by the Guaranteed Parties with respect to the Guaranteed Obligations
are terminated. If any amounts are paid to the Guarantors in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Guaranteed Parties
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
     7. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Guaranteed Parties or facilities provided by the
Guaranteed Parties with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or either Guarantor is made, or the Guaranteed Parties exercise their
right of setoff, in

2



--------------------------------------------------------------------------------



 



respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Guaranteed Parties in their good faith,
reasonable business judgment) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Guaranteed Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.
     8. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Guaranteed Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If the
Guaranteed Parties so request, any such obligation or indebtedness of the
Borrower to either Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Guaranteed Parties and the proceeds thereof shall
be paid over to the Guaranteed Parties on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.
     9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against either Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Guaranteed Parties.
     10. Expenses. The Guarantors shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) relating to the enforcement
or protection of the Guaranteed Parties’ rights under this Guaranty or in
respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Guaranteed Parties in any proceeding any Debtor Relief Laws. The obligations of
the Guarantors under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent (with the consent of the Required Lenders (or, if so
required by Section 10.01 of the Credit Agreement, all the Lenders)) and the
Guarantors. No failure by the Guaranteed Parties to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Guaranteed Parties and the Guarantors in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by the Guarantors for the benefit of the Guaranteed Parties or
any term or provision thereof.
     12. Condition of Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that the Guaranteed Parties have no duty, and
such Guarantor is not relying on the Guaranteed Parties at any time, to disclose
to such Guarantor any information relating to the business, operations or
financial condition of the Borrower or any other

3



--------------------------------------------------------------------------------



 



guarantor (the guarantor waiving any duty on the part of the Guaranteed Parties
to disclose such information and any defense relating to the failure to provide
the same).
     13. Setoff. If and to the extent any payment is not made when due
hereunder, the Guaranteed Parties may setoff and charge from time to time any
amount so due against any or all of the Guarantors’ accounts or deposits with
the Guaranteed Parties.
     14. Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has the requisite power and authority to
make and perform this Guaranty, and all necessary corporate (or the equivalent)
authority has been obtained; (b) this Guaranty constitutes its legal, valid and
binding obligation enforceable in accordance with its terms; (c) the making and
performance of this Guaranty does not and will not violate the provisions of any
applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent under, (i) the Note
Purchase Agreement (as defined in the Smucker Credit Agreement) or (ii) any
other material agreement, instrument, or document to which it is a party or by
which it or any of its property may be bound or affected, except, with respect
to the foregoing sub-clause (ii), to the extent any such conflict or violation
could not reasonably be expected to have a Smucker Material Adverse Effect; and
(d) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect.
     15. Covenants. Each Guarantor covenants and agrees with the Guaranteed
Parties that, so long as this Guaranty is in effect, (a) it will not permit the
Smucker Interest Coverage Ratio determined as of the last day of any fiscal
quarter, commencing on the last day of the fiscal quarter ending January 31,
2009, to be less than 3.50 to 1.00; (b) it will not permit the Smucker
Consolidated Leverage Ratio, determined as of the last day of any fiscal
quarter, commencing on the last day of the fiscal quarter ending January 31,
2009, to be greater than 3.00 to 1.00 and (c) at the times required by the
Smucker Credit Agreement it shall deliver (or cause to be made available as
provided therein) to the Administrative Agent and the Lenders the financial
statements and other materials required to be delivered by Smucker pursuant to
Section 5.3 thereof (except that (i) in lieu of the “Compliance Certificate”
required thereby Smucker shall deliver a compliance certificate in the form of
Exhibit A hereto and (ii) references in Section 5.3(e) of the Smucker Credit
Agreement to “Agent” and “Lenders” shall, for purposes hereof, be deemed
references to the Administrative Agent and the Lenders).
     16. Guarantor Event of Default. Each of the following shall constitute a
“Guarantor Event of Default”: (a) the Guarantors shall default in the due
performance or observance of any term, covenant or agreement set forth in this
Guaranty; (b) any representation, warranty, certification or statement of fact
made by or on behalf of the Guarantors herein or in any document delivered in
connection herewith shall be incorrect or misleading in any material respect
when made or deemed made; (c) the occurrence of an “Event of Default” under and
as defined in the Smucker Credit Agreement and (d) the Borrower fails within
five Business Days of the date of the consummation of the Merger to execute and
deliver (or cause to be executed and delivered) (i) an amendment to the Credit
Agreement in the form of Exhibit B hereto (the “Amendment”) and (ii) the legal
opinion contemplated by Section 3 of the Amendment. If a Guarantor Event of
Default occurs and is continuing, the Guaranteed Parties shall be entitled to
exercise all rights and remedies available to it under this Guaranty. The
Guarantors acknowledge that a Guarantor Event of Default shall constitute an
Event of Default under the Credit Agreement.
     17. Indemnification and Survival. Without limitation on any other
obligations of the Guarantors or remedies of the Guaranteed Parties under this
Guaranty, the Guarantors shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Guaranteed Parties from and

4



--------------------------------------------------------------------------------



 



against, and shall pay on demand, any and all damages, losses, liabilities and
expenses (including attorneys’ fees and expenses) that may be suffered or
incurred by the Guaranteed Parties in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms. The obligations of the Guarantors under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
     18. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK. This Guaranty shall (a) bind each Guarantor and its successors and
assigns, provided that such Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Guaranteed Parties
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Guaranteed Parties and their successors and assigns and
the Guaranteed Parties may, without notice to the Guarantors and without
affecting the Guarantors’ obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. Each Guarantor hereby irrevocably (i) submits to the non-exclusive
jurisdiction of any United States Federal or State court sitting in New York,
New York in any action or proceeding arising out of or relating to this
Guaranty, and (ii) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith. Service of process by
the Guaranteed Parties in connection with such action or proceeding shall be
binding on the Guarantors if sent to the Guarantors by registered or certified
mail at their address specified below or such other address as from time to time
notified by the Guarantors. Each Guarantor agrees that the Guaranteed Parties
may disclose to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations of all or part of the
Guaranteed Obligations any and all information in the Guaranteed Parties’
possession concerning such Guarantor, this Guaranty and any security for this
Guaranty. All notices and other communications to the Guarantors under this
Guaranty shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier to the
Guarantors at their address set forth below or at such other address in the
United States as may be specified by the Guarantors in a written notice
delivered to the Guaranteed Parties at such office as the Guaranteed Parties may
designate for such purpose from time to time in a written notice to the
Guarantors.
     19. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTORS AND THE GUARANTEED PARTIES EACH IRREVOCABLY
WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
     20. Further Assurances. Each Guarantor agrees, upon the written request of
the Guaranteed Parties, to execute and deliver to such Guaranteed Parties, from
time to time, any additional instruments or documents reasonably considered
necessary by such Guaranteed Parties to cause this Guaranty to be, become or
remain valid and effective in accordance with its terms.
     21. Effectiveness. This Guaranty shall become effective immediately upon
the consummation of the Merger (and prior to such consummation neither Guarantor
shall have any liability hereunder in respect of the Guaranteed Obligations).

5



--------------------------------------------------------------------------------



 



     22. Definitions. Capitalized terms used herein which are not otherwise
defined herein are used with the meanings ascribed to such terms in the Credit
Agreement. For purposes of this Guaranty, the following terms shall have the
following meanings:
     “Administrative Agent” means Bank of Montreal in its capacity as
administrative agent under the Credit Agreement.
     “Credit Agreement” means that certain Credit Agreement dated as of the date
hereof, among the Borrower, Bank of Montreal, individually and as administrative
agent, and the lenders party thereto, as the same may from time to time be
amended, modified or amended and restated.
     “Guaranteed Parties” means the Administrative Agent, the Lenders and their
respective successors and assigns.
     “Guarantor Event of Default” means any of the events specified in
Section 16 hereof.
     “Lenders” means the “Lenders” under and as defined in the Credit Agreement.
     “Smucker” means The J. M. Smucker Company, an Ohio corporation.
     “Smucker Consolidated Leverage Ratio” means the “Guarantor Consolidated
Leverage Ratio” as defined in the Credit Agreement after giving effect to the
Amendment.
     “Smucker Credit Agreement” means the Credit Agreement dated as of June 18,
2004, among Smucker, J.M. Smucker (Canada) Inc., the lenders party thereto and
KeyBank National Association, as administrative agent, as amended through the
date hereof and as further amended, restated or otherwise modified hereafter
with the consent of the Required Lenders under the Credit Agreement explicitly
acting in their capacity as such (and not in their capacity as lenders under the
Smucker Credit Agreement) and without giving effect to any termination thereof
(it being understood that following any such termination a circumstance
constituting an “Event of Default” under such agreement as in effect immediately
prior to such termination shall constitute a Guarantor Event of Default under
Section 16(c) above).
     “Smucker Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Charges for such four fiscal
quarter period. For purposes of this definition, “Consolidated EBITDA” and
“Consolidated Interest Expense” shall each have the meaning ascribed to such
term by the Credit Agreement except that all references to “the Borrower and its
Subsidiaries” in such definitions (or in definitions directly or indirectly
comprising a portion thereof) in the Credit Agreement shall be deemed references
to “Smucker and its Subsidiaries”.
     “Smucker Material Adverse Effect” means (a) a material adverse change in,
or a material adverse effect upon, the operations, business, affairs, financial
condition, assets or property of Smucker and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of either Guarantor to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against either Guarantor of any Loan Document to which it is a party.
[Signatures on Following Page]

6



--------------------------------------------------------------------------------



 



     Executed this ___ day of October, 2008.

                  THE J. M. SMUCKER COMPANY    
 
           
 
  By:   /s/ Mark R. Belgya    
 
     
 
   
 
  Name:   Mark R. Belgya    
 
     
 
   
 
  Title:   Vice President, CFO & Treasurer
 
   
 
                J.M. SMUCKER LLC    
 
           
 
  By:   /s/ Mark R. Belgya    
 
     
 
   
 
  Name:   Mark R. Belgya
 
     
 
  Title:   Vice President, CFO & Treasurer
 
   

         
 
  Address:   The J. M. Smucker Company
 
      One Strawberry Lane
 
      Orrville, Ohio 44667

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     
To: Bank of Montreal, as Administrative Agent and the Lenders
Ladies and Gentlemen:
     Reference is made to that certain Guaranty, dated as of October 31, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Guaranty;” the terms defined therein being used herein
as therein defined), by The J. M. Smucker Company (“Smucker”) and J.M. Smucker
LLC (collectively, the “Guarantors”) in favor of the Lenders and Bank of
Montreal, as Administrative Agent.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                                              
of Smucker, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent and the Lenders on behalf of Smucker,
and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Smucker has delivered the year-end audited financial statements required
by Section 15(c) of the Guaranty for the fiscal year of Smucker ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.
     [Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Smucker has delivered the unaudited financial statements required by
Section 15(c) of the Guaranty for the fiscal quarter of Smucker ended as of the
above date. Such financial statements fairly present in all material respects
the financial condition, results of operations and cash flows of Smucker and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Guaranty and has made, or has caused to be made under his/her supervision, a
review of the transactions and financial condition of Smucker during the
accounting period covered by such financial statements.
     3. A review of the activities of Smucker during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Smucker performed and observed all its obligations
under the Guaranty, and
[select one:]

A-1



--------------------------------------------------------------------------------



 



     [Such review did not disclose, and I have no knowledge of, the existence of
any Guarantor Event of Default which has occurred and/or is continuing.]
—or—
     [Such review disclosed that the following Guarantor Events of Default have
occurred and/or are continuing:]
     4. The representations and warranties of the Guarantors contained in
Section 14 of the Guaranty, and any representations and warranties of the
Guarantors that are contained in any document furnished at any time under or in
connection with the Guaranty, are true and correct on and as of the date such
representations were made.
     5. Set forth on Schedule 1 attached hereto are true and accurate
calculations of the financial covenants set forth in Section 15 of the Guaranty
on and as of the date of this Certificate which are in form and substance
consistent with past practices as previously disclosed and approved by the
Administrative Agent.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,
                                        .

                  THE J. M. SMUCKER COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

A-2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended
                                                            
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
(See attached)

A-3

[omitted]



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of November 5, 2008, by and among THE FOLGERS COFFEE COMPANY, a Delaware
corporation (the “Borrower”), BANK OF MONTREAL, individually and as
administrative agent (the “Administrative Agent”), and the other lenders
signatory hereto.
RECITALS
     A. The Borrower, the Administrative Agent and the Lenders are party to that
certain Credit Agreement dated as of October 31, 2008 (the “Credit Agreement”).
Unless otherwise specified herein, capitalized terms used in this Amendment
shall have the meanings ascribed to them by the Credit Agreement.
     B. The Borrower, the Administrative Agent and the undersigned Lenders wish
to amend the Credit Agreement on the terms and conditions set forth below.
     In consideration of the mutual execution hereof and other good and valuable
consideration, the parties hereto agree as follows:
          1. Amendments to Credit Agreement. Upon the “Amendment No. 1 Effective
Date” (as defined below), the Credit Agreement shall be amended as follows:
          (A) The following definitions in Article I are amended in their
entirety to read as follows:
     “Applicable Rate” means (a) from the Closing Date to the Amendment No. 1
Effective Date, 1.250% per annum, (b) from and including the Amendment No. 1
Effective Date to but excluding the date on which the Administrative Agent
receives a Guarantor Compliance Certificate for the fiscal quarter ending
January 31, 2009, 1.375% per annum and (c) thereafter the applicable percentage
per annum set forth below determined by reference to the Guarantor Consolidated
Leverage Ratio as calculated on the last day of the immediately preceding fiscal
quarter:

              Applicable Rate Pricing       Eurodollar Level   Guarantor
Consolidated Leverage Ratio   Rate
1
  <1.50:1     1.250 %
2
  ³ 1.50:1 but £ 2.25:1     1.375 %
3
  >2.25:1     1.750 %

B-1



--------------------------------------------------------------------------------



 



     Any increase or decrease in the Applicable Rate resulting from a change in
the Guarantor Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date the applicable Guarantor Compliance
Certificate is delivered. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).
     “Loan Documents” means, collectively, (a) this Agreement (including any
amendment hereto), (b) the Notes, (c) the Guaranty, (d) the Fee Letter and
(e) each other document delivered by the Loan Parties to or in favor of the
Administrative Agent or the Lenders pursuant hereto.
     “Loan Parties” means, collectively, the Borrower, and after the Merger, the
Guarantors.
          (B) New definitions are added to Article I in appropriate alphabetical
order reading as follows:
     “Amendment No. 1” means the Amendment No. 1 to Credit Agreement dated as of
November 5, 2008, by and among, the Borrower, the Administrative Agent and the
Lenders signatory thereto.
     “Amendment No. 1 Effective Date” has the meaning set forth in the Amendment
No. 1.
     “Guarantor Compliance Certificate” means a certificate substantially in the
form of Exhibit A attached to the Obligations Guaranty to which Smucker is a
party.
     “Guarantor Consolidated Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided, however, for purposes hereof, all references to “the
Borrower and its Subsidiaries” in definitions directly or indirectly comprising
a portion of the definition of “Consolidated Total Indebtedness” and
“Consolidated EBITDA” shall be deemed references to “Smucker and its
Subsidiaries.”
     “Guarantors” means, collectively, after the Merger, Smucker and J.M.
Smucker LLC.
     “Guaranty” means the Guaranty dated as of October 31, 2008 made by the
Guarantors in favor of the Administrative Agent and the Lenders, which Guaranty
became effective upon consummation of the Merger.
     “Smucker Credit Agreement” means the Credit Agreement dated as of June 18,
2004, among Smucker, J.M. Smucker (Canada) Inc., the lenders party thereto and
KeyBank National Association, as administrative agent, as amended through
October 31, 2008.

B-2



--------------------------------------------------------------------------------



 



          (C) Section 7.05 is amended by adding a new clause (i) and restating
the proviso at the end thereof as follows:
     (i) following the Merger, Dispositions of property by the Borrower or any
Subsidiary to Smucker or any Subsidiary thereof that are permitted by Section
5.12(c), (d) or (e) of the Smucker Credit Agreement as in effect on October 31,
2008.
     provided, however, that any Disposition pursuant to clauses (c) and
(h) shall be for fair value.
     (D) Section 7.08 is amended by adding a new clause (iii) as follows:
     (iii) after the consummation of the Merger, among the Borrower and/or its
Subsidiaries and Smucker and/or its Subsidiaries (a) to the extent permitted by
Section 7.05(i) or (b) where the Borrower reasonably determines in good faith
such transaction is beneficial to the Borrower and such transaction is not
entered into for the purpose of hindering the exercise by the Administrative
Agent or the Lenders of their rights and remedies under this Agreement.
     (E) Section 7.09 is amended by restating clause (b) thereof as follows:
     (b) requires the grant of a Lien to secure an obligation of such Person if
a Lien is granted to secure another obligation of such Person (except any
Contractual Obligation arising pursuant to the Note Purchase Agreement (as
defined in the Smucker Credit Agreement)).
     (F) Article VII is amended by restating the final paragraph thereof as
follows:
     Notwithstanding anything herein to the contrary, from and after the Merger,
nothing in this Article VII shall directly or indirectly encumber or restrict
the ability of the Borrower or any Subsidiary to (a) make, directly or
indirectly, any Capital Distribution (as defined in the Smucker Credit
Agreement) to any Borrower (as defined in the Smucker Credit Agreement) or
Guarantor of Payment (as defined in the Smucker Credit Agreement), (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower (as defined in the Smucker Credit Agreement) or Guarantor of Payment
(as defined in the Smucker Credit Agreement) or (c) transfer, directly or
indirectly, any of the properties or assets of the Borrower or any Subsidiary to
any Borrower (as defined in the Smucker Credit Agreement) or Guarantor of
Payment (as defined in the Smucker Credit Agreement); except, with respect to
(a), (b) or (c), for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) customary non-assignment provisions in leases
or other agreements entered in the ordinary course of business and consistent
with past practices, or (iii) customary restrictions in security agreements or
mortgages securing Indebtedness of a Company (as defined in the Smucker Credit
Agreement), or capital leases, of a Company (as defined in the Smucker Credit
Agreement) to the extent such restrictions shall only restrict the transfer of
the property subject to such security agreement, mortgage or lease.
     (G) A new Section 8.01(l) is added as follows:

B-3



--------------------------------------------------------------------------------



 



     (l) Guaranty Default. Any “Guarantor Event of Default” (under and as
defined in the Guaranty) shall occur.
     (H) Section 8.01(e) is amended by deleting clause (iii) thereof.
     (I) Section 10.01 is amended by adding a new clause (f) as follows:
     (f) release any Guarantor from the Guaranty (or any other Guarantee of the
Obligations) without the written consent of each Lender.
          2. Representations and Warranties of the Borrower. The Borrower
represents and warrants that:
     (a) The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action, have
received all approvals, consents, exemptions, authorizations or other action by
or notice to or filing with any Governmental Authority or any other Person, and
do not and will not (i) contravene the terms of the Borrower’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (x) any
material Contractual Obligation to which the Borrower is a party or affecting
the Borrower or the properties of the Borrower or any of its Subsidiaries or
(y) any material order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which the Borrower or its property is subject; or
(iii) violate any provision of any Law except to the extent such violation could
not reasonably be expected to have a Material Adverse Effect.
     (b) This Amendment constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.
     (c) Each of the representations and warranties contained in the Credit
Agreement is true and correct on and as of the date hereof as if made on the
date hereof, except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty was true and correct on and as of such earlier date.
     (d) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.
          3. Amendment No. 1 Effective Date. This Amendment shall become
effective upon (a) the consummation of the Merger, (b) the execution and
delivery hereof by the Borrower, the Administrative Agent and each of the
Lenders and (c) the receipt by the Administrative Agent from Jones Day of a
written legal opinion (addressed to the Administrative Agent and the Lenders) in
form and substance satisfactory to the Administrative Agent (the “Amendment
No. 1 Effective Date”) (and prior to such consummation, execution and delivery
and receipt, this Amendment shall not be effective).
          4. Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically amended above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
     (b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Loan Document, nor constitute a
waiver of any provision of

B-4



--------------------------------------------------------------------------------



 



the Credit Agreement or any Loan Document, except as specifically set forth
herein. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby.
          5. Costs and Expenses. The Borrower hereby affirms its obligation
under Section 10.04 of the Credit Agreement to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred by the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
          6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
          7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
          8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.
[Signature pages follow]

B-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first above written.

                      THE FOLGERS COFFEE COMPANY       BANK OF MONTREAL,        
        individually and as Administrative Agent    
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Its:
          Its:        
 
 
 
         
 
                BANK OF AMERICA, N.A.    
 
                   
 
          By:        
 
             
 
   
 
          Name:        
 
             
 
   
 
          Its:        
 
             
 
   

B-6